Citation Nr: 1753152	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the combined effects of the Veteran's service-connected disabilities warrant an extra-schedular disability rating.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to an increased rating for residuals of a tibia/fibula fracture was previously before the Board in September 2013, at which time it was remanded for evidentiary development, and again in April 2016, when the claim was denied.  The Veteran appealed the matter to the Court of Appeals for Veterans' Claims (Court).  In an October 2017 memorandum decision, the Court dismissed the Veteran's appeal for an increased rating for residuals of residuals of a fractured tibia/fibula of the right leg; in so doing, the Court noted that the Veteran had only objected to that portion of the Board's decision which declined to refer the claim to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for an analysis of whether extraschedular consideration based upon the collective impact of all the Veteran's service-connected disabilities is warranted.   The Court then remanded the matter to the Board for further analysis and action on this aspect of the increased rating claim.  The Board has re-characterized the issue on appeal to better reflect the current posture of the appeal.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


REMAND

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

An extraschedular evaluation is warranted where the case presents an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  "Whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry:"  If (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  "[T]he first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  Although the first and second elements are interrelated, they involve separate and distinct analyses.  Thus, "an error with respect to one element does not necessarily affect the Board's analysis of the other element."  Yancy v. McDonald, 27 Vet.App. 484, 494 (2016).  "If either element is not met, then referral for extraschedular consideration is not appropriate."  Id. at 494-95.  Additionally, "the plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The three-part analysis set forth in Thun similarly applies in considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities.  Yancy, 27 Vet.App. at 495. 

Before the Court, the Veteran argued that the Board failed to properly interpret and apply the law and provided inadequate reasons or bases when it determined extraschedular consideration was not necessary for his claims.  He specifically asserted that the Board did not adequately consider or discuss the combined effects of his service-connected disabilities when evaluating whether his claims required extraschedular referral.  He also argues that his assigned schedular ratings do not adequately contemplate the collective impact of his service-connected disabilities.

The Board observes that the Veteran is currently service connected for bilateral knee disabilities, a right ankle disability, and multiple disabilities of the right leg.  His combined rating is presently 50 percent.  He is able to maintain employment, but complains of symptoms including constant pain, severe gait disturbance requiring use of a cane, sleep disturbance due to throbbing pain, and substantially curtailed activities due to the combined effects of his service-connected disabilities.

Upon consideration of the points raised by the Court, the Board determines that referral for consideration of whether the combined effects of the Veteran's service-connected disabilities supports an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to his service-connected disabilities.  Therefore, upon remand, the RO should prepare such a referral to the Under Secretary for Benefits or the Director of the VA's Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's case to the VA Under Secretary for Benefits or the Director of the VA's Compensation and Pension Service for review of the question of whether the combined effects of the Veteran's service-connected disabilities supports an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to his service-connected disabilities.  

2.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




